Citation Nr: 0936365	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-16 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral defective 
hearing.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from July 1944 to February 
1946.  The Veteran also had periods of active and inactive 
duty training in the Air Force Reserves from December 1952 to 
February 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision by the RO which 
denied service connection for PTSD, bilateral defective 
hearing, and tinnitus.  

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran flew 28 combat missions over the Ardennes, 
Germany and central Europe during World War II.  

3.  The Veteran is shown as likely as not to have a 
disability manifested by PTSD due to combat experiences.  

4.  The Veteran's bilateral defective hearing is at least as 
likely as not related to exposure to acoustic trauma during 
service.  




CONCLUSIONS OF LAW

1.  The Veteran's PTSD was incurred in wartime service.  38 
U.S.C.A. §§ 1110, 1154, 5103A, 5106, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).  

2.  The Veteran's bilateral defective hearing was incurred in 
service.  38 U.S.C.A. §§ 101(2), (24), 1131, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in July 2006, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within the presumptive period subsequent 
to discharge from service, of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file.  The Veteran was also 
examined by VA during the pendency of this appeal.  38 C.F.R. 
§ 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA audiological 
examination obtained in this case was adequate and was 
predicated on a review of the claims folder and the medical 
records contained therein.  The report included a description 
of the history of the Veteran's symptomatology regarding his 
hearing loss, and a discussion and analysis of all clinical 
and diagnostic findings.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issues to 
be decided herein is available and not part of the claims 
file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss is manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
(ADT) during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty; and (3) any period of inactive duty training 
(IADT) during which the individual concerned was disabled or 
died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

In order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  See 
Laruan v. West, 11 Vet. App. 80,84-86 (1998) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until 
"veteran" status is established for a period of active duty 
for training or a period of inactive duty for training, the 
presumption of soundness and the presumption of aggravation 
are not for application.  See Laruan, supra; Paulson, supra.  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides, in pertinent part, that impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that "the threshold for normal 
hearing is from 0 to 20 dBs [decibels], and higher threshold 
levels indicate some degree of hearing loss."  See Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

PTSD

The service personnel records showed that the Veteran was a 
navigator and flew 28 combat missions during World War II.  
In various letters to VA, the Veteran described some of his 
traumatic experiences and the loss of aircraft and men during 
the combat missions over enemy controlled areas France, 
Germany and central Europe during World War II.  

On VA psychological examination in April 2007, the examiner 
indicated that the claims file was reviewed and included a 
detailed description of the Veteran's complaints, medical 
history, and the clinical findings on examination.  The 
examiner noted that the Veteran's symptoms began 
approximately 10 years earlier, manifested by depression, 
anxiety, poor concentration and dreams of his combat 
experiences.  The examiner noted that although the Veteran 
tried to avoiding things that reminded him about his combat 
experiences, he had recurrent and intrusive thoughts which 
affected his concentration, and could not talk about his 
experiences with his family.  The examiner noted that 
although the Veteran had a verified traumatic stressor and 
had some symptoms of PTSD, she opined that he did not meet 
the full criteria for a diagnosis of PTSD.  The diagnoses 
included anxiety and depression, not otherwise specified.  

In a letter received in December 2007, a private physician 
indicated that the Veteran had been a patient of his for 
several years, and that he was treating him for anxiety and 
depression, manifested by nightmares and flashbacks 
associated with his combat experiences.  The physician opined 
that the Veteran suffered from PTSD due to combat.  

Service connection for PTSD requires the presence of three 
elements: a current diagnosis of PTSD; credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and medical evidence of a causal connection between 
the current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Although there is conflicting medical evidence concerning a 
diagnosis of PTSD, the reports by the private physician 
offered a diagnosis of PTSD related to his aerial combat 
missions during World War II.  As noted above, the Veteran's 
service personnel records showed that he had nearly 240 hours 
of combat flight time, and had flown some 28 combat missions 
over enemy controlled territory.  Thus, the record clearly 
demonstrates that the Veteran satisfied the criteria for a 
stressor incident related to combat.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  The basis of 
the unfavorable VA opinion appears to be that the Veteran did 
not meet all of the criteria for a diagnosis of PTSD.  In all 
other respects, the findings were essentially the same.  

In this case, the Veteran was exposed to traumatic events 
during the multiple aerial combat missions during World War 
II.  The evidentiary also includes a current diagnosis of 
PTSD, which a private treating physician has related to his 
combat experiences in service, the occurrence of which is 
conceded.  Therefore, resolving all reasonable doubt in the 
Veteran's favor, the Board finds that the elements required 
to establish service connection for PTSD have been satisfied.  
38 C.F.R. § 3.102.  

Defective Hearing

The Veteran contends that his current hearing problem was 
caused by exposure to acoustic trauma from machine gun fire 
and aircraft engines in service.  The Veteran asserted that 
his hearing loss was first manifested in service and 
gradually worsened over the years.  

The Veteran's service treatment records for active service 
from 1944 to 1946, showed no complaints, treatment, 
abnormalities, or diagnosis referable to any hearing 
problems.  Physical Examinations for Flying in June and 
December 1943, and May and September 1944, and the Veteran's 
service enlistment examination in July 1944, showed no 
abnormalities of the ears, and his hearing for whispered 
voice was 20/20, bilaterally.  Likewise, the Veteran's ears 
were normal and his hearing for whispered voice was 15/15, on 
his separation examination in December 1945.  

On a reserve service training examination in December 1953, 
the Veteran specifically denied any history of ear problems, 
and no pertinent abnormalities were noted on examination.  
Audiological findings, as converted to ISO units currently in 
effect, at that time were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
X
30
LEFT
30
20
15
X
20

(NOTE: Prior to November 1967, service department audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  The above audiological findings have been converted 
to the ISO standard.)  

When seen for an annual reserve examination in September 
1962, the Veteran denied any history of ear problems.  On 
examination, the Veteran's right eardrum was rather dull in 
appearance as compared with the left and hearing acuity based 
on watch-tick appeared slightly decreased on the right as 
compared to the left.  The assessment included possible 
slight hearing loss.  

When examined by VA in April 2007, the audiologist indicated 
that the claims file was reviewed and included a detailed 
description of the Veteran's medical history.  The Veteran 
reported noise exposure from aircraft engines and gunfire 
during service, and denied any history of ear infections or 
additional noise exposure subsequent to service.  The Veteran 
could not recall the onset of his tinnitus and reported that 
he had it for many years.  On examination, audiological 
findings were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
65
75
LEFT
40
45
45
75
85

The examiner indicated that the Veteran had mild sloping to 
severe sensorineural hearing loss, bilaterally, and that word 
recognition scores were 72 percent right ear and 84 percent 
in the left ear.  Impedance testing revealed type A 
tympanograms, bilaterally, and acoustic reflexes were 
consistent with the degree of hearing impairment for each 
ear.  The audiologist indicated that the Veteran's hearing 
acuity on audiometric testing during active service was 
normal, but that he was shown to have a slight hearing loss 
on a reserve examination in 1962.  The audiologist opined 
that the Veteran's current hearing loss was due to 
presbycusis, reserve service noise exposure, and some other 
etiology, but was not the result of noise exposure during 
active duty service.  

In the instant case, the Board finds that while there was no 
evidence of defective hearing during the Veteran's period of 
active service in World War II, there is competent evidence 
of a hearing loss related to his period of reserve service.  

In this regard, the service personnel records showed that the 
Veteran had periods of active and inactive duty training in 
the Air Force Reserves from December 1952 until he retired in 
February 1964.  The available reserve service treatment 
records included a training examination report, dated in 
December 1953, and an annual reserve examination report dated 
in September 1962; there are no other medical records for the 
Veteran's reserve service.  The December 1953 report included 
audiological findings which showed puretone thresholds above 
20 decibels at 500 decibels in both ears and at 4000 hertz in 
the right ear.  

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court 
held, in pertinent part, that auditory thresholds above 20 
decibels reflected some degree of hearing loss.  Thus, under 
Hensley, the December 1953 report clearly demonstrated that 
the Veteran had some degree of hearing loss during his 
reserve service.  At this point, it is not possible to 
determine the status of the Veteran's hearing acuity at the 
time of his reserve enlistment in December 1952.  Further, 
although the September 1962 annual examination report did not 
include any audiological findings, the examiner did note some 
decreased hearing to watch-tick in the right ear at that 
time.  Although such testing is not definitive of a hearing 
loss for VA purposes, the fact that there was a perceptible 
hearing impairment in 1962 showed, at the very least, a 
continuity of symptomatology.  

In Hensley, the Court also held, "[W]hen audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirement for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Id.  

In this case, while the findings on the December 1953 service 
examination did not meet the criteria for a hearing loss for 
VA purposes at that time, the examiner's assessment on the 
annual examination in September 1962, do reflect a continuity 
of symptomatology suggestive of some degree of hearing 
impairment during his reserve service.  More importantly, 
however, a VA audiologist has related the Veteran's current 
hearing loss, in part, to his service in the Air Force 
Reserves.  

Although the VA audiologist did not provide any discussion or 
analysis as to the basis for her opinion, she noted the 
Veteran's history of noise exposure during service, the 
absence of any significant noise exposure after service and 
opined, in essence, that his current hearing loss was 
related, in part, to his noise exposure during reserve 
service.  

In view of the nature of the Veteran's hearing loss and the 
favorable medical opinion relating it to service, the Board 
will resolve all reasonable doubt in favor of the Veteran.  
Accordingly, service connection for bilateral defective 
hearing is granted.  


ORDER

Service connection for PTSD is granted.  

Service connection for bilateral defective hearing is 
granted.  


REMAND

In light of the favorable decision concerning the Veteran's 
bilateral defective hearing, additional development must be 
undertaken on the claim of service connection for tinnitus.  
Specifically, additional development to obtain an opinion as 
to whether the Veteran's current tinnitus was due to or 
aggravated by the service-connected bilateral defective 
hearing is necessary.  Although the VA audiologist in May 
2007 opined that the Veteran's current tinnitus was not 
related directly to service (active or reserve service), she 
did not offer any assessment as to whether his tinnitus was 
aggravated by his bilateral defective hearing.  

In adjudicating the claim, the AMC is advised that secondary 
service connection includes instances in which there is an 
additional increment of disability of a nonservice-connected 
disability due to aggravation by an established service-
connected disability.  Service connection may be granted, on 
a secondary basis, for a disability which is proximately due 
to or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310 (2008).  As the Board is 
precluded from reaching its own unsubstantiated medical 
conclusions and is instead, bound by the medical evidence of 
record on these matters, further development is required.  
See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing 
Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The claims file and a copy of this 
remand should be forwarded to the VA 
audiologist who examined the Veteran in 
May 2007, or other suitable examiner if 
the audiologist is unavailable.  After 
review of the claims file, the 
audiologist should provide an opinion as 
to whether it is at least as likely as 
not that the Veteran's tinnitus is 
proximately due to, the result of, or 
aggravated by the service-connected 
bilateral defective hearing.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

If the examiner is only able to theorize 
or speculate as to the relationship, if 
any, between the Veteran's tinnitus and 
his service-connected bilateral defective 
hearing, this should be so stated.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  

2.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
any additional information obtained as a 
result of this remand.  This should 
include consideration of whether tinnitus 
is proximately due to or the result of, 
or aggravated by the service-connected 
bilateral defective hearing.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


